Judgment unanimously modified on the law and as modified affirmed and matter remitted to Monroe County Court for resentencing in accordance with the following Memorandum: The sentencing minutes establish that County Court improperly sentenced defendant to a term of incarceration of IV3 to 3 years upon her conviction of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2]; § 1193 [1] [c]; see, Penal Law § 70.00 [3] [b]), although a legal sentence of lVs to 4 years is set forth in the certificate of conviction. Because the court imposed an illegal sentence, we modify the judgment by vacating the sentence, and we remit the matter to Monroe County Court for resentencing (see, People v Bernard, 214 AD2d 576, 578, lv denied 86 NY2d 732). (Appeal from Judgment of Monroe County Court, Bristol, J. — Felony Driving While Intoxicated.) Present — Pine, J. P., Wisner, Scudder and Lawton, JJ.